DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments filed on 9/14/2021. Claims 1-20 are pending and have been examined. 
Allowable Subject Matter
2.	Claims 4, 6-7, 14, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendments and Arguments

3.	 Regarding applicant’s amended claims, note that these claims necessitate the new ground(s) of rejection presented in this Office action, because these claims introduce new issue and/or change the scope of the claims. In particular, reference GRUBER is recited to replace reference JAIN. As such, all arguments with respect to JAIN become moot.
Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that for the amended independent claims, the references do not teach “receiving a first trigger to enable hands-free operation without a local user request .. a first remote user request; a first event condition; or a first location condition ..”  In response, the examiner respectfully disagrees.
Note that GRUBER teaches: [0033] “hands-free context is detected in connection with operations of a virtual assistant, and the user interface of the virtual assistant is adjusted accordingly, so as to enable the user to interact with the assistant meaningfully in the hands-free context” and [Abstract] “automatically, without user input and without regard to whether a digital assistant application has been separately invoked by a user, determining that the electronic device is in a vehicle .. determining that the electronic device is in a vehicle comprises detecting that the electronic device is in communication with the vehicle <read on ‘event condition’ which can be broadly interpreted> .. responsive to the determining, invoking a listening mode of a virtual assistant implemented by the electronic device.” 
For other rejection rationale, the applicant is referred to the next section for details, in particular, the bold text.
Claim Rejections - 35 USC § 103
4.	Claims 1, 3, 5, 8, 11, 13, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Binder, et al. (US 20140222436; hereinafter BINDER) in view of Gruber, et al. (WO 2014197737; hereinafter GRUBER).
As per claim 1, BINDER (Title: Voice trigger for a digital assistant) discloses “A method for temporary hands-free voice interaction (BINDER, [0138], voice triggers are particularly useful when a device is being operated in a hands-free mode <read on a ready mechanism for hands-free operation, temporary or not is subject to system design choice>), comprising:
[ receiving a first trigger to enable hands-free operation without a local user request, the first trigger corresponding to: a first remote user request; a first event condition; or a first location condition ]; initiating the hands-free operation after the receipt of the first trigger; receiving audio input after the initiation of the hands-free operation (BINDER, [0043], once initiated, a digital assistant system is capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry; [0138], .. when the user is driving. In such cases, users often use external audio systems, such as wired or wireless headsets, watches with speakers and/or microphones, a vehicle's built-in microphones ;  
comparing at least a first portion of the audio input to one or more predetermined audio commands after the initiation of the hands-free operation; determining whether the first portion of the audio input compared to the one or more predetermined audio commands corresponds to a matching command of the one or more predetermined audio commands; and processing the matching command based on a determination that the first portion of the audio input corresponds to the matching command (BINDER, [0113], the trigger sound detector 406 compares a representation of the sound input (an “input representation”) to one or more reference representations of the trigger word <read on a ready mechanism matching any input voice/audio to stored commands after GRUBER teaching initiating hands-free operation>. If the input representation matches at least one of the one or more reference representations with an acceptable confidence, the trigger sound detector 406 initiates the speech-based service 408 (e.g., by providing a control signal to initiate one or more processing routines); [0142], after a successful voice triggering event (e.g., where the sound input was found to satisfy all of the triggering criteria)).”
BINDER does not expressly disclose “receiving a first trigger to enable hands-free operation without a local user request, the first trigger corresponding to: a first remote user request; a first event condition; or a first location condition ..” However, this feature is taught by GRUBER (Title: Automatically adapting user interfaces for hands-free interaction). 
In the same field of endeavor, GRUBER teaches: [0033] “ hands-free context is detected in connection with operations of a virtual assistant, and the user interface of the virtual enable the user to interact with the assistant meaningfully in the hands-free context” and [Abstract] “automatically, without user input and without regard to whether a digital assistant application has been separately invoked by a user, determining that the electronic device is in a vehicle .. determining that the electronic device is in a vehicle comprises detecting that the electronic device is in communication with the vehicle (e.g., via a wired or wireless communication techniques and/or protocols) .. responsive to the determining, invoking a listening mode of a virtual assistant implemented by the electronic device” where “invoking” reads on “triggering.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of GRUBER in the system taught by BINDER to receive a trigger to enable hands-free operation without a local user request.
As per Claim 3 (dependent on claim 1), BINDER in view of GRUBER further discloses “outputting a notification for the hands-free operation after the receiving of the first trigger to enable the hands-free operation; receiving a review indication of the hands-free operation in response to the notification for the hands-free operation, wherein: the review indication corresponds to an approval or a rejection to initiate the hands-free operation; the initiating of the hands-free operation is based on the approval to initiate the hands-free operation; and the receiving of the audio input is enabled by the hands-free operation listening for the audio input (BINDER, [0103], the digital assistant 326 formulates a confirmation response, and sends the response back to the user .. the digital assistant also requests the user to indicate whether the user is satisfied with the response produced by the digital assistant 326 <read on a ready hand-shaking mechanism such as outputting a notification and receiving an approval/rejection>).”
Claim 5 (dependent on claim 1), BINDER in view of GRUBER further discloses “wherein: the first trigger corresponds to the first event condition; and the first event condition represents the hands-free operation being enabled without interaction by a local user of a device that receives the first trigger by a change in: a state of a vehicle corresponding to a user; a status of the user; or a state of the user (JAIN, [0023], event trigger; [0030], This quiet hours trigger may be used to indicate to the user that its listening is impaired and “don't speak to me just yet.” Such a condition may take place if the room has loud music or sound and that the device input circuitry is saturated and is unable to hear its name or a command; GRUBER, [0033], hands-free context is detected in connection with operations of a virtual assistant, and the user interface of the virtual assistant is adjusted accordingly, so as to enable the user to interact with the assistant meaningfully in the hands-free context; [Abstract], automatically, without user input and without regard to whether a digital assistant application has been separately invoked by a user, determining that the electronic device is in a vehicle .. determining that the electronic device is in a vehicle comprises detecting that the electronic device is in communication with the vehicle <read on ‘event condition’ which can be broadly interpreted> .. responsive to the determining, invoking a listening mode of a virtual assistant implemented by the electronic device <read on ‘a change in: a state of a vehicle corresponding to a user’>).”
As per Claim 8 (dependent on claim 1), BINDER in view of GRUBER further discloses “limiting the one or more predetermined audio commands to a subset of the one or more predetermined audio commands based on a determination that the hands-free operation is initiated in a critical environment, wherein the comparing of at least the first portion of the audio input to the one or more predetermined audio commands does not compare the first portion to the one or more predetermined audio commands not found in the subset of the one or more predetermined audio commands (BINDER, [0113], the trigger sound detector 406 compares a representation of the sound input (an “input representation”) to one or more reference representations of the trigger word <To use the whole set or a subset of the reference trigger words for comparison based on any condition is a system design choice, e.g., using a task specific ‘subset’ recognition vocabulary is a common practice>; GRUBER, [Abstract], automatically, without user input and without regard to whether a digital assistant application has been separately invoked by a user, determining that the electronic device is in a vehicle <read on ‘a critical environment’ which can be broadly interpreted. The applicant is requested to clearly specify the critical environment for allowability consideration>).” 
Claim 11 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1. BINDER also teaches: [0007] “battery power .. processor” and [0027] “microphone.”
 Claims 13, 15, 18 (similar in scope to claims 3, 5, 8) are rejected under the same rationale as applied above for claims 3, 5, 8.

5.	Claims 2, 9-10, 12, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over BINDER in view of GRUBER, and further in view of Jain (US 20060085199; hereinafter JAIN),
As per Claim 2 (dependent on claim 1), BINDER in view of GRUBER further discloses “[ assigning a temporary wake word to a device, wherein the temporary wake word is unique to the device ];
comparing at least a second portion of the audio input to the temporary wake word after the initiation of the hands-free operation, wherein the second portion precedes the first portion in the audio input; and determining whether the second portion of the audio input corresponds to the temporary wake word based on the comparison between the second portion of the audio input and the temporary wake word, wherein the comparison of the first portion of the audio input to the one or more predetermined audio commands is based on a determination that the second portion of the audio input corresponds to the temporary wake word (BINDER, [0113], the trigger sound detector 406 compares a representation of the sound input (an “input representation”) to one or more reference representations of the trigger word. If the input representation matches at least one of the one or more reference representations with an acceptable confidence <read on a ready mechanism for voice command recognition, whether it is for a trigger word or a wake word>).”
BINDER in view of GRUBER does not expressly disclose “assigning a temporary wake word to a device, wherein the temporary wake word is unique to the device ..” However, this feature is taught by JAIN (Title: System and method for controlling the behavior of a device capable of speech recognition). 
In the same field of endeavor, JAIN teaches: [0011] “During normal operation, the device constantly monitors (listens) for an attention word - a spoken word or sound such as device name <read on assigned wake word> or some trigger sound.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of JAIN in the system taught by BINDER and GRUBER to provide wake word assignment and recognition for hands-free operation of devices.
As per Claim 9 (dependent on claim 2), BINDER in view of GRUBER and JAIN further discloses “outputting a temporary wake word notification of the assigned temporary wake word; receiving, in response to the temporary wake word notification, an approval of the assigned temporary wake word or a rejection of the assigned temporary wake word; and assigning another temporary wake word to the device in response to the receipt of the rejection of the assigned temporary wake word (JAIN, [0011], the device constantly monitors (listens) for an attention word - a spoken word or sound such as device name <read on assigned wake word>; BINDER, [0103], the digital assistant 326 formulates a confirmation response, and sends the response back to the user .. the digital assistant also requests the user to indicate whether the user is satisfied with the response produced by the digital assistant 326 <read on a ready hand-shaking mechanism for outputting a notification and receiving an approval/rejection as system design choices>).”     
As per Claim 10 (dependent on claim 2), BINDER in view of GRUBER and JAIN further discloses “outputting a wake word expiration notification based on a determination that a temporary wake word period has expired; assigning a new temporary wake word to the device; and outputting a new wake word notification for a new temporary wake word, the new wake word notification provided by: a voice announcement; audio tone; or visual indication (JAIN, [0011], the device constantly monitors (listens) for an attention word - a spoken word or sound such as device name <read on assigning wake word>; BINDER, [0129], the voice trigger is deactivated .. during predetermined time periods (e.g., between 10:00 PM and 8:00 AM); [0103], the digital assistant 326 formulates a confirmation response, and sends the response back to the user .. the digital assistant also requests the user to indicate whether the user is satisfied with the response produced by the digital assistant 326 <read on a ready mechanism for outputting any notification in any form such as voice announcement as a system design choice>).”
Claims 12, 19 (similar in scope to claims 2, 9) are rejected under the same rationale as applied above for claims 2, 9.
Claim 20 (similar in scope to claim 10) is rejected under the same rationale as applied above for claim 10. BINDER also teaches: [0023] “display screen ..” and [0106] “ the audio subsystem 226 is coupled to one or more microphones 230 (FIG. 2) and one or more speakers 228.”
 					Conclusion
6.	Applicant's amendment necessitates the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:30-5:00). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on 571-272-7799. 


/FENG-TZER TZENG/		12/2/2021Primary Examiner, Art Unit 2659